Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 1 November 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
White plains Novr 1st 1776

I am directed by his Excellency to acknowledge his receipt of your favor of the 28th Ulto which came to hand Yesterday Evening and to transmit you a Copy of the Letter I had the honor of writing you by the Boston Express by his command. Had the Express been charged with no Other Letter, the loss would not have been attended with any material injury to us, or advantage to the Enemy, provided it should come to their Hands, but there were others from his Excellency of a very interesting nature, the miscarriage of which gives him much concern. As the bundle was taken away in so sudden & secret a manner, I fear there is but little hope of recovering it, being done most probably for the express purpose of furnishing the Enemy with Intelligence & a State of our Army. besides his Excellency’s Letters, the most material of which was to Mr Rutledge, there were five or Six more from the Gentlemen of his family.
My Letters of the 29th and of Yesterday which I had the honor of addressing you, will give a pretty full account of our situation and of every matter respecting this Army, antecedent to this date. I only omitted to mention that we have taken thirteen of the Waldeckers & that for several days past, our Scouting parties have brought in, One, two or three prisoners; in addition to these, we have every day a deserter or two.
About Six OClock this morning a messenger arrived from Lord Stirling (who is with his Brigade between Two & three Miles from White Plains on our right & rather nearer the North River) with Intelligence

that the Enemy were advancing towards him in Two Columns. This information has carried his Excellency and Aids out. the result of their movement I have not heard, but most likely they are pursuing their original design of getting by our Flanks & Seizing the Heights above us. every precaution is taking to prevent them & to hurry away our Stores to a more interior part of the Country. I have the Honor to be with great respect Sir Yr Most Obed. Servt

Rob. H. Harrison


P.S. His Excellency has just returned and says the alarm was premature. It arose from some of Lord Stirlings advanced Guards seeing a body of our men who had been ordered to reinforce him, who were supposed to be the Enemy. His Excellency is very apprehensive that the Army will be greatly distressed for want of Provision, particularly in the article of Flour, owing to the water conveyance both in the North & East River being in the Enemy’s possession. he has wrote the Convention of this State & directed Mr Trumbull that their utmost exertions in this instance may be used. there is a good deal of flour on the Jersey side, but there is no other way ⟨to⟩ get it but by Carting & ferrying it over to Peeks Kill[.] This I have wrote to Genl Greene to have done by his Excellency’s direction.

